DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                                PTO-892
     The PG Pub to Steele ‘622 discloses a landing pad for a UAV that resembles an upturned palm at the end of an arm.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang ‘804 in view of WANG et al. ‘004.

     The PG Pub to YANG ‘804 discloses all features of the claimed invention in Figures 1-7 and paragraphs 13-61, but for the landing pad being the users hand. 
[0013] FIG. 2 illustrates a UAV landing control device 100 provided by an embodiment of the present disclosure. The UAV landing control device 100 provided by the present disclosure includes: a trigger command receiving module 110, a monitoring module 120 and a rotor control module 130.

[0014] The trigger command receiving module 110 is configured to receive a trigger command.

[0015] In the embodiment of the present disclosure, firstly, a UAV 200 may be placed at a predetermined position with a default landing height. For instance, the UAV 200 may be controlled through the remote control terminal 300 to be placed at a default landing height (e.g., a height being 

[0016] Next, a trigger command is sent to the UAV 200 from the user. The trigger command is a command that causes the UAV 200 to enter a landing preparation state. The trigger command may be inputted through a key of the remote control terminal 300 or through other approaches such as acoustic control, gesture, etc. The input manner of the trigger command is not limited in the present disclosure. As for a trigger command inputted by a key triggering (e.g., a key command), the user triggers a key and the trigger command is sent to the UAV 200 through a wireless network in a form of a signal and may be received by an antenna disposed on the UAV 200. As for a trigger command inputted by an acoustic control approach, the user may input a specified acoustic control command, e.g., “landing preparation” or “ready to land,” etc. The UAV 200 receives the acoustic control command to be the trigger command through an acoustic sensor. As for a trigger command inputted by a gesture approach, the user may perform a specified gesture command, e.g., a gesture such as swinging a palm up and down. The UAV 200 receives the gesture command to be the trigger command through an image acquisition device. In the above-mentioned embodiment, the antenna, the acoustic sensor, the image acquisition device, a motion sensing device or the like of the UAV 200 may be used as the trigger command receiving module 110. After receiving the trigger command, the trigger command receiving module 110 sends the trigger command to the monitoring module 120 in a form of a signal.

[0017] Furthermore, in the embodiment, the trigger command may be sent to the UAV 200 at first; and after the UAV 200 receives the trigger command, the user may place the UAV 200 at the predetermined position with the default landing height. For instance, when the trigger command is inputted by the user 

[0018] In addition, in the present disclosure no limitation is placed on the default landing height of the UAV 200, and no limitation is placed on a flying status of the UAV 200 before receiving the trigger command. The UAV 200 may also be in a landing state or another state before receiving the trigger command.

[0019] Furthermore, after the trigger command receiving module 110 receives the trigger command, the UAV 200 enters the landing preparation state, and an alarm signal may be delivered by an alarm system to remind the user that the UAV 200 has entered the landing preparation state. The alarm system may be an existing LED indication light configured on the UAV 200. For instance, when the UAV 200 is in a normal flying state, the LED indication light may display green; and when the trigger command receiving module 110 receives the trigger command and the UAV 200 enters the landing preparation state, the LED indication light may display red and flicker in a fast pace, etc. In addition, the alarm system may also be an alarm light or a voice alarm device which is different from the existing LED indication light on the UAV 200. If the alarm system adopts the alarm light, for instance, when the UAV 200 is in the normal flying state, the alarm light may display green; and when the trigger command receiving module 110 

[0020] The monitoring module 120 is configured to start monitoring under the control of the trigger command and to output monitoring information based on a landing platform below the UAV 200.

[0021] In the embodiment of the present disclosure, the monitoring module 120 may include one or more of a distance sensor, a velocity sensor and an image acquisition device, etc., configured on the UAV 200. The distance sensor may include one or more of an ultrasonic sensor, a laser distance sensor and an infrared distance sensor, etc., configured directly under the UAV 200. The image acquisition device, for instance, may also be disposed directly under the UAV 200. No limitation is placed on the specific position of the velocity sensor.

[0022] In the embodiment of the present disclosure, the landing platform may be a hand of the user or another flat surface (e.g., a plate, a book or another object handheld by the user). The landing platform may be disposed below the UAV 200 all the time or may be moved to a position below the UAV 200 by the user at an appropriate moment for the UAV 200 to land on.

[0023] If the monitoring module 120 includes a distance sensor, the distance sensor may monitor a spatial distance of the UAV 200 in a vertical descent direction after receiving the trigger command. 

[0024] If the monitoring module 120 includes a distance sensor with a minimum measuring distance such as an ultrasonic sensor or the like, the ultrasonic sensor cannot output valid distance information when the landing platform is moved to a position below the UAV 200 quickly by the user and the vertical distance between the UAV 200 and the landing platform is less than the minimum measuring distance of the ultrasonic sensor. Instead, the ultrasonic sensor outputs invalid identification information. In this case, the output result of the ultrasonic sensor is changed from the valid distance information to the invalid identification information, and the monitoring information includes the invalid identification information.

[0025] If the monitoring module 120 includes an image acquisition device, the image acquisition device may be a binocular camera or a monocular camera. The image acquisition device may be configured to capture and output images of the landing platform. When the landing platform is moved to a position below the UAV 200 quickly by the user, the image acquisition device may output a clear image if a distance between the landing platform and the UAV 200 is within a focus range of the image acquisition 

[0026] If the monitoring module 120 includes a velocity sensor, the velocity sensor may be configured to monitor a vertical descent velocity of the UAV 200. The vertical descent velocity of the UAV 200 is a flying velocity of the UAV 200 in a vertical descent direction. When the UAV 200 descends according to a preset descent velocity, the UAV 200 may make contact with the landing platform if the user moves the landing platform to a position below the UAV 200 quickly and holds up the descending UAV 200 with the landing platform quickly. In this case, a sudden change occurs to the vertical descent velocity of the UAV 200. It should be noted that “a sudden change” used herein indicates that the vertical descent velocity of the UAV 200 is instantaneously changed from the preset descent velocity to a velocity that is less than a limit value, e.g., 0.05 m/s. In the embodiment, the velocity sensor may include an acceleration sensor, a GPS sensor, an ultrasonic sensor, and a barometer, etc. For instance, the vertical descent velocity of the UAV 200 can be obtained according to an integral of the acceleration sensor. However, the acceleration sensor has a drifting problem, causing a large deviation in the obtained velocity from a long-term integral process. Thus, the deviation may be corrected by other sensors in real time. For instance, the vertical descent velocity obtained according to the integral of the acceleration sensor may be corrected by utilization of an instantaneous vertical descent velocity of the UAV measured by the GPS sensor, the ultrasonic sensor and/or the barometer. The correction approach may be achieved by a 

[0027] Furthermore, in the above-mentioned embodiment, the monitoring module 120 outputs the monitoring information based on the landing platform below the UAV 200, and subsequently sends the monitoring information to the rotor control module 130.

[0028] It should be noted that the monitoring module 120 may simultaneously include two or more of the ultrasonic sensor or other distance sensors, the image acquisition device and the velocity sensor, etc. The resultant monitoring information may also simultaneously include two or more of invalid identification information outputted by the ultrasonic sensor, the vertical distance between the UAV 200 and the landing platform, the unclear image outputted by the image acquisition device, and the vertical descent velocity of the UAV 200, etc.

[0029] For instance, the UAV 200 has one or more rotors, and the rotor control module 130 is configured to determine whether to control the one or more rotors of the UAV 200 to stop rotation based on the monitoring information. Each of the one or more rotors of the UAV 200 may be controlled to stop rotation simultaneously based on the monitoring information. For instance, the UAV 200 includes multiple rotors, and the rotor control module 130 is configured to determine whether to control the multiple rotors of the UAV 200 to stop rotation based on the monitoring information. A rotor described herein may include an assembly of rotating blades that supplies lift or stability for a UAV. For example, a rotor may be referred to as a rotary wing.

[0030] In the embodiment of the present disclosure, the rotor control module 130 may be a flight controller of the UAV 200.

[0031] When the monitoring module 120 includes the distance sensor, the rotor control module 130 may control the one or more rotors of the UAV to stop rotation if the vertical distance between the UAV 200 and the landing platform monitored by the distance sensor is less than a threshold. In the embodiment, the threshold may be a preset value, for instance, 40 cm or less (e.g., 15 cm). For instance, the threshold is preset to be 30 cm; when the vertical distance between the UAV 200 and the landing platform monitored by the distance sensor is less than 30 cm, it can be determined that there is a landing platform suitable for landing below the UAV 200, and the rotor control module 130 controls the one or more rotors of the UAV 200 to stop rotation quickly, so that the UAV 200 can land on the landing platform. For instance, if the UAV 200 includes a single rotor, the rotor control module 130 controls the single rotor of the UAV 200 to stop rotation. If the UAV 200 includes multiple rotors, the rotor control module 130 controls the multiple rotors of the UAV 200 to stop rotation simultaneously.

[0032] When the monitoring module 120 includes the ultrasonic sensor, the rotor control module 130 may control the one or more rotors of the UAV to stop rotation based on the invalid identification information outputted by the ultrasonic sensor. For instance, when the vertical distance between the landing platform and the UAV 200 is within the measuring range of the ultrasonic sensor, the output result of the ultrasonic sensor is valid distance information; and when the vertical distance between the landing platform and the UAV 200 is less than the minimum measuring distance of the ultrasonic sensor, the ultrasonic sensor cannot output valid distance information but outputs invalid identification information. In this case, the rotor control module 130 may monitor the output result of the ultrasonic 

[0033] When the monitoring module 120 includes the image acquisition device, the rotor control module 130 may control the one or more rotors of the UAV to stop rotation when the image of the landing platform outputted by the image acquisition device does not satisfy a predetermined standard. In the embodiment, when the landing platform is very close to the UAV 200 such that the image acquisition device cannot focus on the landing platform, the image acquisition device outputs an unclear image. When the rotor control module 130 determines that the unclear image outputted by the image acquisition device does not satisfy the predetermined standard (for instance, a degree of clearness of the unclear image being less than a preset value), it can be determined that there is a landing platform suitable for landing below the UAV 200. In this case, the rotor control module 130 controls the one or more rotors of the UAV 200 to stop rotation quickly, so that the UAV 200 can land on the landing platform.

[0034] When the monitoring module 120 includes the velocity sensor, the rotor control module 130 may control the one or more rotors of the UAV 200 to stop rotation when the landing platform makes contact with the UAV 200 to cause a sudden change on the vertical descent velocity of the UAV 200. In the embodiment, in the landing process of the UAV 200, if the user moves the landing platform to a position below the UAV 200 quickly and holds up the descending UAV 200 with the landing platform quickly, the UAV 200 may make contact with the landing platform. In this case, the vertical descent velocity of the UAV 200 may change suddenly, and the rotor control module 130 may determine that 

[0035] Furthermore, after the one or more rotors of the UAV 200 is controlled to stop rotation, the distance sensor also continuously monitors the vertical distance between the UAV 200 and the landing platform during the landing process of the UAV 200. When the vertical distance between the UAV 200 and the landing platform is greater than a threshold, the rotor control module 130 may determine that the landing platform below the UAV 200 has been removed or it is not suitable for the UAV 200 to proceed landing. The rotor control module 130 controls the one or more rotors of the UAV to accelerate rotation and the UAV 200 restores to the hovering state or continues in the flying state so as to avoid accidents. In the embodiment, the threshold may be 40 cm, 15 cm or another distance value. For instance, if the UAV 200 is a multi-rotor UAV, the rotor control module 130 controls one or more rotors of the UAV to accelerate rotation and the UAV 200 restores to the hovering state or continues in the flying state.

[0036] Furthermore, after the one or more rotors of the UAV 200 is controlled to stop rotation, the ultrasonic sensor also continuously monitors the vertical distance between the UAV 200 and the landing platform during the landing process of the UAV 200. When the vertical distance between the UAV 200 and the landing platform is greater than the minimum measuring distance of the ultrasonic sensor, the output result of the ultrasonic sensor is changed from invalid identification information to valid distance information. In this case, the rotor control module 130 may determine that the landing platform below the UAV 200 has been removed or it is not suitable for the UAV 200 to proceed landing. The rotor 

[0037] Furthermore, after the one or more rotors of the UAV 200 is controlled to stop rotation, the image acquisition device also continuously captures and outputs the image of the landing platform during the landing process of the UAV 200. When the image of the landing platform is satisfied with the predetermined standard, the rotor control module 130 may determine that: the distance between the landing platform and the UAV 200 is increased; and the landing platform below the UAV 200 has been removed or it is not suitable for the UAV 200 to proceed landing. The rotor control module 130 controls the one or more rotors of the UAV to accelerate rotation and the UAV 200 restores to the hovering state or continues in the flying state.

[0038] Furthermore, the monitoring module 120 may further include an inertial measurement unit (IMU) formed by a gyroscope and an acceleration sensor. After the one or more rotors of the UAV 200 is controlled to stop rotation, the IMU may also monitor the attitude of the UAV 200 in real time to obtain an angle of inclination of the UAV 200 during the landing process of the UAV 200. When the angle of inclination of the UAV 200 is greater than a preset angle threshold, the rotor control module 130 controls the one or more rotors of the UAV 200 to accelerate rotation and the UAV 200 restores to the hovering state. The preset angle threshold may be set according to practical conditions; for instance, the present angle threshold may be 60 degrees or another appropriate angle. When the UAV 200 is inclined or turned at an angle that is equal to or greater than the preset angle threshold, the UAV 200 is not suitable for landing, and the rotor control module 130 may control the rotor to accelerate rotation so as to stop the landing process of the UAV 200.



[0039] FIGS. 3 to 7 illustrate flow diagrams of a UAV landing control method provided by embodiments of the present disclosure. As illustrated in FIG. 3, the UAV landing control method provided by an embodiment of the present disclosure includes the following steps:

[0040] Step S100: receiving a trigger command.

[0041] In the embodiment of the present disclosure, the step S100 may be executed by the trigger command receiving module 110. The user issues the trigger command to the UAV 200. The trigger command is a command that causes the UAV 200 to enter the landing preparation state. The trigger command may be inputted through a key of the remote control terminal 300 or through other approaches such as acoustic control, gesture, etc. The input approach of the trigger command is not limited in the present disclosure. As for a trigger command inputted by a key triggering, the user triggers a key and the trigger command is sent to the UAV 200 through a wireless network in the form of a signal and may be received by an antenna disposed on the UAV 200. As for a trigger command inputted by an acoustic control approach, the user may input a specified acoustic control command, e.g., “landing preparation” or “ready to land,” etc. The UAV 200 receives the acoustic control command to be the trigger command through an acoustic sensor. As for a trigger command inputted by a gesture approach, the user may perform a specified gesture command, e.g., a gesture such as swinging a palm up and down. The UAV 200 receives the gesture command to be the trigger command through an image acquisition device. In the above-mentioned embodiment, the antenna, the acoustic sensor, the image acquisition device or the like of the UAV 200 may be used as the trigger command receiving module 110.



[0043] Step S200: starting to monitor under control of the trigger command and outputting monitoring information based on a landing platform below the UAV.

[0044] In the embodiment of the present disclosure, the step S200 may be executed by the monitoring module 120. The monitoring module 120 may include a distance sensor, a velocity sensor or an image acquisition device, etc., disposed on the UAV 200. The distance sensor may include an ultrasonic sensor, a laser distance sensor or an infrared distance sensor, etc., disposed under the UAV 200.

[0045] In the embodiment of the present disclosure, the landing platform may be a hand of the user or another flat surface (e.g., a plate, a book or another object handheld by the user). The landing platform may be disposed below the UAV 200 all the time or may be moved to a position below the UAV 200 by the user at an appropriate moment for the UAV 200 to land on.

[0046] As illustrated in FIG. 4, when the monitoring module 120 includes a distance sensor, the step S200 may include step S210: monitoring, by the distance sensor, a vertical distance between the UAV 200 and the landing platform, and sending the vertical distance between the UAV 200 and the landing platform to the rotor control module 130.

[0047] As illustrated in FIG. 5, when the monitoring module 120 includes a distance sensor with a minimum measuring distance such as an ultrasonic sensor, the step S200 may include step S220: outputting, by the ultrasonic sensor, invalid identification information when the vertical distance between the UAV 200 and the landing platform is less than the minimum measuring distance of the ultrasonic sensor.

[0048] As illustrated in FIG. 6, when the monitoring module 120 includes an image acquisition device, the step S200 may include step S230: capturing and outputting, by the image acquisition device, an image of the landing platform. In the case when the landing platform is moved to a position below the UAV 200 quickly by the user, if the landing platform is very close to the UAV 200 causing a failure of the image acquisition device to focus on the landing platform, the image acquisition device outputs an unclear image.



[0050] Step S300: determining whether to control one or more rotors of the UAV to stop rotation based on the monitoring information.

[0051] In the embodiment of the present disclosure, the step S300 may be executed by the rotor control module 130. The rotor control module 130 may be a flight controller of the UAV 200.

[0052] As illustrated in FIG. 4, when the monitoring module 120 includes a distance sensor, the step S300 may include step S310: determining, by the rotor control module 130, that there is a landing platform suitable for landing below the UAV 200 when the vertical distance between the UAV 200 and the landing platform monitored by the distance sensor is less than a threshold; and controlling, by the rotor control module 130, the one or more rotors of the UAV 200 to stop rotation quickly, so that the UAV 200 can land on the landing platform.

[0053] As illustrated in FIG. 5, when the monitoring module 120 includes an ultrasonic sensor, the step S300 may include step S320: determining, by the rotor control module 130, that there is a landing 

[0054] As illustrated in FIG. 6, when the monitoring module 120 includes an image acquisition device, the step S300 may include step S330: determining, by the rotor control module 130, that there is a landing platform suitable for landing below the UAV 200 when the image of the landing platform outputted by the image acquisition device is not satisfied with a predetermined standard; and in this case, controlling, by the rotor control module 130, the one or more rotors of the UAV 200 to stop rotation quickly, so that the UAV 200 can land on the landing platform.

[0055] As illustrated in FIG. 7, when the monitoring module 120 includes a velocity sensor, the step S300 may include step S340: determining, by the rotor control module 130, that there is a landing platform suitable for landing below the UAV 200 when the landing platform makes contact with the UAV 200 causing the vertical descent velocity of the UAV 200 to change suddenly; and in this case, controlling, by the rotor control module 130, the one or more rotors of the UAV 200 to stop rotation quickly, so that the UAV 200 can land on the landing platform safely.

[0056] Furthermore, after the one or more rotors of the UAV 200 is controlled to stop rotation, the vertical distance between the UAV 200 and the landing platform may be monitored continuously by the distance sensor during the landing process of the UAV 200. When the vertical distance between the UAV 200 and the landing platform is greater than a threshold, the rotor control module 130 may determine that the landing platform below the UAV 200 has been removed or it is not suitable for the UAV 200 to 

[0057] Furthermore, after the one or more rotors of the UAV 200 is controlled to stop rotation, the vertical distance between the UAV 200 and the landing platform may be monitored continuously by the ultrasonic sensor during the landing process of the UAV 200. When the vertical distance between the UAV 200 and the landing platform is greater than the minimum measuring distance of the ultrasonic sensor, the output result of the ultrasonic sensor is changed from invalid identification information to valid distance information. In this case, the rotor control module 130 may determine that the landing platform below the UAV 200 has been removed or it is not suitable for the UAV 200 to proceed landing. The rotor control module 130 controls the one or more rotors of the UAV 200 to accelerate rotation and the UAV 200 restores to the hovering state or continues in the flying state.

[0058] Furthermore, after the one or more rotors of the UAV 200 is controlled to stop rotation, the image of the landing platform may be captured and outputted continuously by the image acquisition device during the landing process of the UAV 200. When the image of the landing platform is satisfied with the predetermined standard, the rotor control module 130 may determine that: the distance between the landing platform and the UAV 200 is increased; and the landing platform below the UAV 200 has been removed or it is not suitable for the UAV 200 to proceed landing. The rotor control module 130 controls the one or more rotors of the UAV to accelerate rotation, and the UAV 200 restores to the hovering state or continues in the flying state.



[0060] In addition, the trigger command receiving module 110, the monitoring module 120 and the rotor control module 130 of the UAV landing control device 100 provided by the embodiments of the present disclosure may further include hardware, firmware and/or software functional modules. The UAV 200 may include a memory, a processor and the UAV landing control device 100. The software functional modules of the UAV landing control device 100 may be stored in the memory and executed by the processor to implement corresponding operations.

[0061] The processor may process data signals and may include various computing structures, for instance, a complex instruction set computer (CISC) structure, a reduced instruction set computer (RISC) structure or a structure for the implementation of a combination of multiple instruction sets. The memory may store instructions and/or data executed by the processor. The instructions and/or data may include codes and are configured to implement some functions or all the functions of one or more 
       The PG Pub to Wang et al. discloses in Figures 1-6 and paragraphs 49-127 a UAV that is retrieved by the hand of a user based on image and distance data from sensors on the UAV. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the hovering device of Yang with a hand as a landing platform as taught by WANG et al. in order for the user to conveniently retrieve a small UAV. It is noted that claims 8 and 18 refer to second and third image sensors with no recitation of a first image sensor in the claims from which they depend. Thus these claims do not provide a recitation of more than one sensor. In regards to claims 10-11 the use of an RGB chart is considered old and well known in the display of distance data. In regards to claims 12-15 the use of a connected region to define an area of interest is considered old and well known in the art of image display in order to define the area. It is noted that the PG Pub to WANG et al. refers to the sensing of the hand as being “disturbed by the hand”.  It is also considered obvious that the landing on the hand would be in the palm in order for the user to retrieve the UAV.


    PNG
    media_image1.png
    779
    603
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M CAMBY whose telephone number is (571)272-6958. The examiner can normally be reached M - F flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571 270 7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD M CAMBY/Primary Examiner, Art Unit 3661